


EXHIBIT 10.102




PARENT GUARANTY


This Parent Guaranty (the “Guaranty”) is made as of January 7, 2013 by Glimcher
Realty Trust, a real estate investment trust organized under the laws of the
State of Maryland (the “Guarantor”, to and for the benefit of KeyBank National
Association, individually (“KeyBank”) and as administrative agent
(“Administrative Agent”) for itself and the lenders under the Loan Agreement (as
defined below) and their respective successors and assigns (collectively, the
“Lenders”).
RECITALS
A.    Glimcher Properties Limited Partnership, a limited partnership organized
under the laws of the State of Delaware (“GPLP”) and UPV Glimcher L.P., a
Delaware limited partnership (“Owner” and together with GPLP, the “Borrower”)
and Guarantor have requested that the Lenders make a term loan available to
Borrower in an aggregate principal amount of $60,000,000 (the “Facility”).
B.    The Lenders have agreed to make available the Facility to Borrower
pursuant to the terms and conditions set forth in an Term Loan Agreement of even
date herewith among Borrower, KeyBank, individually, and as Administrative
Agent, and the Lenders named therein (as amended, modified or restated from time
to time, the “Loan Agreement”). All capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the Loan
Agreement.
C.    Borrower has executed and delivered or will execute and deliver to the
Lenders promissory notes in the principal amount of each Lender's Commitment and
promissory notes in the principal amount, if any, of each Lender's Loan as
evidence of Borrower's indebtedness to each such Lender with respect to the
Facility (the promissory notes described above, together with any amendments or
allonges thereto, or restatements, replacements or renewals thereof, and/or new
promissory notes to new Lenders under the Loan Agreement, are collectively
referred to herein as the “Notes”).
D.    Glimcher Properties Corporation, a Delaware corporation (“Glimcher
Properties”) is the sole general partner in GPLP and Guarantor is the owner of
all of the stock of Glimcher Properties. Glimcher Properties is the owner of all
of the stock in UPV Glimcher Corporation, which is the sole general partner in
Owner. GPLP is the sole limited partner in Owner. Guarantor acknowledges that
the extension of credit by the Administrative Agent and the Lenders to Borrower
pursuant to the Loan Agreement will benefit Guarantor by enhancing the financial
strength of the consolidated group of which Guarantor and Borrower are members.
The execution and delivery of this Guaranty by Guarantor is a condition
precedent to the performance by the Lenders of their obligations under the Loan
Agreement.
AGREEMENTS
NOW, THEREFORE, Guarantor, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agree as follows:
1.    Guarantor absolutely, unconditionally, and irrevocably guaranties to each
of the Lenders and shall be surety for:
(a)    the full and prompt payment of the principal of and interest on the Notes
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums which may now be or may
hereafter become due and owing under the Notes, the Loan Agreement, and the
other Loan Documents;




--------------------------------------------------------------------------------




(b)    the payment of all Enforcement Costs (as hereinafter defined in
Paragraph 7 hereof); and
(c)    the full, complete, and punctual observance, performance, and
satisfaction of all of the obligations, duties, covenants, and agreements of
Borrower under the Loan Agreement and the Loan Documents.
All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.”
2.    In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Guarantor agrees, on
demand by the Administrative Agent, to pay all the Facility Indebtedness and to
perform all the Obligations as are then or thereafter become due and owing or
are to be performed under the terms of the Notes, the Loan Agreement, and the
other Loan Documents.
3.    Guarantor does hereby waive (i) notice of acceptance of this Guaranty by
the Administrative Agent and the Lenders and any and all notices and demands of
every kind which may be required to be given by any statute, rule or law,
(ii) any defense, right of set-off or other claim which Guarantor may have
against Borrower or that Guarantor or Borrower may have against the
Administrative Agent or the Lenders or the holder of a Note, (iii) presentment
for payment, demand for payment (other than as provided for in Paragraph 2
above), notice of nonpayment (other than as provided for in Paragraph 2 above)
or dishonor, protest and notice of protest, diligence in collection and any and
all formalities which otherwise might be legally required to charge Guarantor
with liability, (iv) any failure by the Administrative Agent and the Lenders to
inform Guarantor of any facts the Administrative Agent and the Lenders may now
or hereafter know about Borrower, the Facility, or the transactions contemplated
by the Loan Agreement, it being understood and agreed that the Administrative
Agent and the Lenders have no duty so to inform and that Guarantor is fully
responsible for being and remaining informed by Borrower of all circumstances
bearing on the existence or creation, or the risk of nonpayment of the Facility
Indebtedness or the risk of nonperformance of the Obligations, and (v) any and
all right to cause a marshalling of assets of Borrower or any other action by
any court or governmental body with respect thereto, or to cause the
Administrative Agent and the Lenders to proceed against any other security given
to a Lender in connection with the Facility Indebtedness or the Obligations.
Credit may be granted or continued from time to time by the Lenders to Borrower
without notice to or authorization from Guarantor, regardless of the financial
or other condition of Borrower at the time of any such grant or continuation.
The Administrative Agent and the Lenders shall have no obligation to disclose or
discuss with Guarantor the Lenders' assessment of the financial condition of
Borrower. Guarantor acknowledges that no representations of any kind whatsoever
have been made by the Administrative Agent and the Lenders to Guarantor. No
modification or waiver of any of the provisions of this Guaranty shall be
binding upon the Administrative Agent and the Lenders except as expressly set
forth in a writing duly signed and delivered on behalf of the Administrative
Agent and the Lenders. Guarantor further agrees that any exculpatory language
contained in the Loan Agreement, the Notes, and the other Loan Documents shall
in no event apply to this Guaranty, and will not prevent the Administrative
Agent and the Lenders from proceeding against Guarantor to enforce this
Guaranty.




--------------------------------------------------------------------------------




4.    Guarantor further agrees that Guarantor's liability as guarantor shall in
no way be impaired by any renewals or extensions which may be made from time to
time, with or without the knowledge or consent of Guarantor of the time for
payment of interest or principal under a Note or by any forbearance or delay in
collecting interest or principal under a Note, or by any waiver by the
Administrative Agent and the Lenders under the Loan Agreement, or any other Loan
Documents, or by the Administrative Agent or the Lenders' failure or election
not to pursue any other remedies they may have against Borrower, or by any
change or modification in a Note, the Loan Agreement, or any other Loan
Documents, or by the acceptance by the Administrative Agent or the Lenders of
any security or any increase, substitution or change therein, or by the release
by the Administrative Agent and the Lenders of any security or any withdrawal
thereof or decrease therein, or by the application of payments received from any
source to the payment of any obligation other than the Facility Indebtedness,
even though a Lender might lawfully have elected to apply such payments to any
part or all of the Facility Indebtedness, it being the intent hereof that
Guarantor shall remain liable as principal for payment of the Facility
Indebtedness and performance of the Obligations until all Indebtedness has been
paid in full and the other terms, covenants and conditions of the Loan
Agreement, and the other Loan Documents and this Guaranty have been performed,
notwithstanding any act or thing which might otherwise operate as a legal or
equitable discharge of a surety. Guarantor further understands and agrees that
the Administrative Agent and the Lenders may at any time enter into agreements
with Borrower to amend or modify a Note, the Loan Agreement or any of the other
Loan Documents and may waive or release any provision or provisions of a Note,
the Loan Agreement or any other Loan Document and, with reference to such
instruments, may make and enter into any such agreement or agreements as the
Administrative Agent, the Lenders and Borrower may deem proper and desirable,
without in any manner impairing this Guaranty or any of the Administrative Agent
and the Lenders' rights hereunder or any of Guarantor's obligations hereunder.
5.    This is an absolute, unconditional, complete, present and continuing
guaranty of payment and performance and not of collection. Guarantor agrees that
its obligations hereunder shall be joint and several with any and all other
guarantees given in connection with the Facility from time to time. Guarantor
agrees that this Guaranty may be enforced by the Administrative Agent and the
Lenders without the necessity at any time of resorting to or exhausting any
security or collateral, if any, given in connection herewith or with a Note, the
Loan Agreement, or any of the other Loan Documents or by or resorting to any
other guaranties, and Guarantor hereby waives the right to require the
Administrative Agent and the Lenders to join Borrower in any action brought
hereunder or to commence any action against or obtain any judgment against
Borrower or to pursue any other remedy or enforce any other right. Guarantor
further agrees that nothing contained herein or otherwise shall prevent the
Administrative Agent and the Lenders from pursuing concurrently or successively
all rights and remedies available to them at law and/or in equity or under a
Note, the Loan Agreement or any other Loan Documents, and the exercise of any of
their rights or the completion of any of their remedies shall not constitute a
discharge of any of Guarantor's obligations hereunder, it being the purpose and
intent of Guarantor that the obligations of such Guarantor hereunder shall be
primary, absolute, independent and unconditional under any and all circumstances
whatsoever. Neither Guarantor's obligations under this Guaranty nor any remedy
for the enforcement thereof shall be impaired, modified, changed or released in
any manner whatsoever by any impairment, modification, change, release or
limitation of the liability of Borrower under a Note, the Loan Agreement or any
other Loan Document or by reason of Borrower's bankruptcy or by reason of any
creditor or bankruptcy proceeding instituted by or against Borrower. This
Guaranty shall continue to be effective and be deemed to have continued in
existence or be reinstated (as the case may be) if at any time payment of all or
any part of any sum payable pursuant to a Note, the Loan Agreement or any other
Loan Document is rescinded or otherwise required to be returned by the payee
upon the insolvency, bankruptcy, or reorganization of the payor, all as though
such payment to such Lender had not been made, regardless of whether such Lender
contested the order requiring the return of such payment. The obligations of
Guarantor pursuant to the preceding sentence shall survive any termination,
cancellation, or release of this Guaranty.
6.    This Guaranty shall be assignable by a Lender, as to such Lender's
interest herein, to any assignee of all or a portion of such Lender's rights
under the Loan Documents.




--------------------------------------------------------------------------------




7.    If: (i) this Guaranty, a Note, or any of the Loan Documents are placed in
the hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors' rights and involving a claim under this
Guaranty, a Note, the Loan Agreement, or any Loan Document; (iii) an attorney is
retained to enforce any of the other Loan Documents or to provide advice or
other representation with respect to the Loan Documents in connection with an
enforcement action or potential enforcement action; or (iv) an attorney is
retained to represent the Administrative Agent or any Lender in any other legal
proceedings whatsoever in connection with this Guaranty, a Note, the Loan
Agreement, any of the Loan Documents, or any property securing the Facility
Indebtedness (other than any action or proceeding brought by any Lender or
participant against the Administrative Agent alleging a breach by the
Administrative Agent of its duties under the Loan Documents), then Guarantor
shall pay to the Administrative Agent or such Lender upon demand all reasonable
attorney's fees, costs and expenses, including, without limitation, court costs,
filing fees and all other costs and expenses incurred in connection therewith
(all of which are referred to herein as “Enforcement Costs”), in addition to all
other amounts due hereunder.
8.    The parties hereto intend that each provision in this Guaranty comports
with all applicable local, state and federal laws and judicial decisions.
However, if any provision or provisions, or if any portion of any provision or
provisions, in this Guaranty is found by a court of competent jurisdiction to be
in violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Guaranty to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that such portion, provision or provisions shall be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Guaranty shall be construed as if such illegal,
invalid, unlawful, void or unenforceable portion, provision or provisions were
not contained therein, and that the rights, obligations and interest of the
Administrative Agent and the Lender or the holder of a Note under the remainder
of this Guaranty shall continue in full force and effect.
9.    Any indebtedness of Borrower to Guarantor now or hereafter existing is
hereby subordinated to the Facility Indebtedness.  Guarantor will not seek,
accept, or retain for Guarantor's own account, any payment from Borrower on
account of such subordinated debt at any time when a Default exists under the
Loan Agreement or the Loan Documents, and any such payments to Guarantor made
while any Default then exists under the Loan Agreement or the Loan Documents on
account of such subordinated debt shall be collected and received by Guarantor
in trust for the Lenders and shall be paid over to the Administrative Agent on
behalf of the Lenders on account of the Facility Indebtedness without impairing
or releasing the obligations of Guarantor hereunder.
10.    Guarantor hereby subordinates to the Facility Indebtedness any and all
claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Guarantor
may have against Borrower arising from a payment made by Guarantor under this
Guaranty and agrees that, until the entire Facility Indebtedness is paid in
full, not to assert or take advantage of any subrogation rights of Guarantor or
the Lenders or any right of Guarantor or the Lenders to proceed against
(i) Borrower for reimbursement, or (ii) any other guarantor or any collateral
security or guaranty or right of offset held by the Lenders for the payment of
the Facility Indebtedness and performance of the Obligations, nor shall
Guarantor seek or be entitled to seek any contribution or reimbursement from
Borrower or any other guarantor in respect of payments made by Guarantor
hereunder. It is expressly understood that the agreements of Guarantor set forth
above constitute additional and cumulative benefits given to the Lenders for
their security and as an inducement for their extension of credit to Borrower.
11.    Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application as a Lender may from time to time
elect.




--------------------------------------------------------------------------------




12.    Guarantor hereby submits to personal jurisdiction in the State of Ohio
for the enforcement of this Guaranty and waives any and all personal rights to
object to such jurisdiction for the purposes of litigation to enforce this
Guaranty. Guarantor hereby consents to the jurisdiction of either the Cuyahoga
County Common Pleas Court in Cleveland, Ohio or the United States District Court
in Cleveland, Ohio, in any action, suit, or proceeding which the Administrative
Agent or a Lender may at any time wish to file in connection with this Guaranty
or any related matter. Guarantor hereby agrees that an action, suit, or
proceeding to enforce this Guaranty may be brought in any state or federal court
in the State of Ohio and hereby waives any objection which Guarantor may have to
the laying of the venue of any such action, suit, or proceeding in any such
court; provided, however, that the provisions of this Paragraph 12 shall not be
deemed to preclude the Administrative Agent or a Lender from filing any such
action, suit, or proceeding in any other appropriate forum.
13.    All notices and other communications provided to any party hereto under
this Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below or at such other address as may be designated by such party in a notice to
the other parties. Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received; any notice, if transmitted by
facsimile, shall be deemed given when transmitted. Notice may be given as
follows:
To Guarantor:


Glimcher Realty Trust
180 East Broad Street
Columbus, Ohio 43215
Attention: Rich Burkhart, Director of Treasury
Telephone:    (415) 655-4582
Facsimile:    (415) 655-4599


With a copy to:
Attention: General Counsel
Phone: 614-887-5621
Facsimile: 614-621-8863
Email: gschmidt@glimcher.com
To KeyBank as Administrative Agent and as a Lender:
KeyBank National Association
1200 Abernathy Road NE
Suite 1500
Atlanta, Georgia 30368
Attention: Kevin Murray
Telephone: 770-510-2168
Facsimile: 770-510-2195
With a copy to:
SNR Denton US LLP
233 South Wacker Drive
Suite 7800
Chicago, Illinois 60606
Attention: Patrick G. Moran, Esq.
Telephone: 312-876-8132
Facsimile: (312) 876-7934
If to any other Lender, to its address set forth in the Loan Agreement.




--------------------------------------------------------------------------------






14.    This Guaranty shall be binding upon the heirs, executors, legal and
personal representatives, successors and assigns of Guarantor and shall inure to
the benefit of the Administrative Agent and the Lenders' successors and assigns.
15.    This Guaranty shall be construed and enforced under the internal laws of
the State of Ohio.
16.    GUARANTOR, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR ACCEPTANCE
HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP THAT IS
THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL
BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date first written above.


Glimcher Realty Trust, a Maryland real estate investment trust




By: /s/ Mark E. Yale    
Name:    Mark E. Yale
Title:
Executive Vice President,

Chief Financial Officer and Treasurer






